DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Response to Amendment
Claims 1-2 and 14-16 has been amended changing the scope and contents of the claim. 
Applicant’s amendment filed May 24, 2022 overcomes the following objection/rejection(s) from the last Office Action of January 26, 2022:
Rejections to the claims under 35 USC § 103

Response to Arguments
Applicant’s arguments, see page 10-11, filed May 24, 2022, with respect to claim 1 (and similarly independent claims 14-16) have been fully considered and are persuasive.  The rejection of claims 1, and 14-15 (and their dependent claims) has been withdrawn. 
	
Allowable Subject Matter
Claims 1-2, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of analyzing various radiopharmaceuticals within a body part to understand the uptake in various organs. However, none of them alone or in any combination teaches using two distinct and different radiopharmaceuticals, in which, the spatial orientations of both are understood independently, and generating a synthetic spectrum utilizing the photon emission energies and the emission probabilities associated with the decay of the two individual radiopharmaceuticals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668